Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-20, drawn to a throttle valve for a centrifugal compressor, classified in CPC F02D41/0002.
II. Claims 11-16, drawn to a method of manufacturing a throttle valve for a centrifugal compressor, classified in CPC B23P15/001.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case  the product as claimed can be made by another and materially different process such as forming the body differently, or coupling the blade to the body differently.
During a telephone conversation with Andrew Kantor on May 19th, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
In claim 1 at lines 2 and 4, “one or more of diverter flow paths” should be corrected to --one or more diverter flow paths--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 3 and 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relationship between the first blade and second blade in claim 3, and the circular cross-section in claim 8, have each been rendered indefinite by the use of the term "substantially".
Claim 10 is indefinite due to its dependency on Claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pak et al., hereafter Pak (DE 3448204).
Regarding Claim 1, Pak discloses a throttle valve for a centrifugal compressor, comprising: a body having a central passage and one or more of diverter flow paths (paragraph 0015; Figs. 2,4 #3 – inlet nozzle as body with central passage, #4 – sprues as diverter flow paths), wherein the central passage is formed by an inner surface of the body (Fig. 4), each diverter flow path of the one or more of diverter flow paths has an inlet and an outlet (paragraph 0018; Fig. 4 #6,5 – inlet openings and outlet openings, respectively), and the one or more diverter flow paths are configured to induce a swirl within a fluid flow through the central passage while a portion of the fluid flow passes through the one or more diverter flow paths (paragraph 0018; Fig. 2 – a “twist” is a swirl);
and at least one blade disposed within the central passage (paragraph 0015; Fig. 3 #7 – flaps as blades), wherein the at least one blade is configured to substantially block the fluid flow though the central passage while the at least one blade is in a closed position, to enable the fluid flow through the central passage while the at least one blade is in an open position, and to direct the portion of the fluid flow to the inlets of the one or more diverter flow paths while the at least one blade is in a partially open position (paragraphs 0017,0018; Fig. 4).
Regarding Claim 2, Pak discloses all the limitations of Claim 1 above. Pak further discloses wherein the one or more diverter flow paths comprise a plurality of diverter flow paths (Figs. 2,4 #4), the at least one blade comprises a first blade and a second blade (Figs. 3,4 #7), the first blade is configured to direct a first part of the portion of the fluid flow to the inlets of a first group of one or more diverter flow paths of the plurality of diverter flow paths while the first blade is in the partially open position (paragraph 0018; Fig. 4 #8 – additional stream as first part of portion of fluid flow), and the second blade is configured to direct a second part of the portion of the fluid flow to the inlets of a second group of one or more diverter flow paths of the plurality of diverter flow paths while the second blade is in the partially open position (paragraph 0018; Fig. 4 #8 – additional stream as second part of portion of fluid flow).
Regarding Claim 4, Pak discloses all the limitations of Claim 1 above. Pak further discloses comprising a pivot rod coupled to each blade of the at least one blade, wherein the pivot rod extends through opposite sides of the body (paragraphs 0015,0018; Fig. 3 – flaps are hinged and pivot about a rod).
Regarding Claim 5, Pak discloses all the limitations of Claim 1 above. Pak further discloses wherein the inlet of at least one diverter flow path of the one or more diverter flow paths is positioned at the inner surface (Figs. 2,4 #6 – inlet), the outlet of at least one diverter flow path of the one or more diverter flow paths is positioned at the inner surface (Figs. 2,4 #5 – outlet), or a combination thereof.
Regarding Claim 7, Pak discloses all the limitations of Claim 1 above. Pak further discloses wherein at least one of the one or more diverter flow paths comprises a passage extending through the body (Fig. 4 #4 – sprues as diverter flow paths).
Regarding Claim 8, Pak discloses all the limitations of Claim 7 above. Pak further discloses wherein the passage has a substantially circular cross-section (Fig. 2).
Regarding Claim 9, Pak discloses all the limitations of Claim 1 above. Pak further discloses wherein the at least one blade comprises a single blade (Fig. 4 #7 – a single flap).
Regarding Claim 10, Pak discloses all the limitations of Claim 8 above. Pak further discloses wherein the inlets of the one or more diverter flow paths are positioned along a semi-circular region of the inner surface (Figs. 2,4).
Regarding Claim 16, Pak discloses a throttle valve for a centrifugal compressor, comprising:
a body having a central passage and a plurality of diverter flow paths (paragraph 0015; Figs. 2,4 #3 – inlet nozzle as body with central passage, #4 – sprues as diverter flow paths), wherein the plurality of diverter flow paths is configured to induce a swirl within a fluid flow through the central passage while a portion of the fluid flow passes through the plurality of diverter flow paths (paragraph 0018; Fig. 2 – a “twist” is a swirl);
at least one blade disposed within the central passage (paragraph 0015; Fig. 3 #7 – flaps as blades), wherein the at least one blade is configured to substantially block the fluid flow though the central passage while the at least one blade is in a closed position, to enable the fluid flow through the central passage while the at least one blade is in an open position, and to direct the portion of the fluid flow to the plurality of diverter flow paths while the at least one blade is in a partially open position (paragraphs 0017,0018; Fig. 4), and
a pivot rod non-rotatably coupled to each blade of the at least one blade, wherein the pivot rod is pivotally coupled to opposite sides of the body to enable the blade to rotate between the closed position, the open position, and the partially open position (paragraphs 0015,0018; Fig. 3 – flaps are hinged and pivot about a rod).
Regarding Claim 17, Pak discloses all the limitations of Claim 16 above. Pak further discloses wherein the at least one blade comprises a first blade and a second blade (Figs. 3,4 #7), the first blade is configured to direct a first part of the portion of the fluid flow to a first group of one or more diverter flow paths of the plurality of diverter flow paths while the first blade is in the partially open position (paragraph 0018; Fig. 4 #8 – additional stream as first part of portion of fluid flow), and the second blade is configured to direct a second part of the portion of the fluid flow to a second group of one or more diverter flow paths of the plurality of diverter flow paths while the second blade is in the partially open position (paragraph 0018; Fig. 4 #8 – additional stream as second part of portion of fluid flow).
Regarding Claim 18, Pak discloses all the limitations of Claim 16 above. Pak further discloses wherein the at least one blade comprises a single blade (Fig. 4 #7 – a single flap).
Regarding Claim 19, Pak discloses all the limitations of Claim 16 above. Pak further discloses wherein the body is formed as a single element (Figs. 1,4).
Regarding Claim 20, Pak discloses all the limitations of Claim 16 above. Pak further discloses wherein at least one of the plurality of diverter flow paths comprises a passage extending through the body (Fig. 4 #4 – sprues as diverter flow paths).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pak in view of Patterson (US 2003/0047703).
Regarding Claim 3, Pak teaches all the limitations of Claim 2 above. Pak further teaches wherein the first blade and the second blade are […] substantially identical to one another (Fig. 3 #7).
However, Pak fails to teach the first blade and the second blade are semi-circular.
	It is obvious to substitute one known element for another to obtain predictable results.  See MPEP 2143(B).  The MPEP states the prior art must: (1) teach a device (method) which differs from the claimed device (method) by the substitution of some component or step with another component (step), (2) teach that the substituted components and their functions were known, and (3) show that one of ordinary skill could have substituted one known element for another to yield predictable results.  See MPEP 2143(B).
	In this case, Pak teaches a throttle valve that differs from the claimed throttle valve because it has rectangular blades are rectangular rather than semi-circular. Pak teaches a rectangular throttle body with rectangular blades mounted at an edge of the passage, in order to guide fluid flow through a rectangular passage of a body (Pak Fig. 3). Patterson teaches a throttle valve with a circular body that has two semi-circular throttle blades designed to match the cross-sectional shape of the body and mounted at a central pin, in order to guide fluid flow through the body (Patterson paragraph 0041; Fig. 1 #30 – throttle body with #21,22 – blades). One of ordinary skill in the art could have substituted the round passage and center-mounted semicircular blades of Patterson for the rectangular edge-mounted blades and passage of Pak because both references deal with throttle valves for controlling a flow of air (Patterson [0052]) using rotatable blades to block a passage. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the body taught by Pak, and thus the shape of the blades taught by Pak, because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pak.
Regarding Claim 6, Pak teaches all the limitations of Claim 1 above. Pak further teaches wherein the body is formed as a single element (Figs. 1,4). 
However, Pak fails to explicitly teach that the body is formed by a casting process or an additive manufacturing process.
	This is a product-by-process limitation. The Examiner notes that alternative methods of forming the body could also be used. In this regard, method of making limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.' In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” See MPEP 2113. I.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. (US 2016/0131154) teaches a throttle valve with diverter flow paths that produce swirl.
Kiener et al. (US 2016/0097351) and Patil (US 2012/0263586) each teaches a throttle valve with blades on pivot rods.
Jones et al. (US 7107973) teaches a throttle valve with a single blade.
Smith (US 3384112) teaches a throttle valve with two semi-circular blades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745